 In the Matter of SAYLES FINISHING PLANTS, INC.andFEDERATIONOF DYERS, FINISHERS, PRINTERS AND BLEACHERS OF AMERICACase No. B-5148.-Decided May 6, 193Messrs. ,George E. SinkensonandGeorge Herr,of Saylesville, R. I.,andEdwards & Angell,byMr. Kirk Smith,of Providence, R. I., forthe Company.Messrs. Frank J. BentiandFerdinand Sylvia,of Providence, R. I.,for the C: I. O.Mr. Charles F. Risk,of Pawtucket, R. I. for the Independent.Mr. A. Swmner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Federation of Dyers, Finishers, Print-ers and Bleachers of America, affiliated' with the Congress of Indus-trialOrganizations, herein called the Federation, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Sayles Finishing Plants, Inc., Providence, RhodeIsland, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert E. Greene, Trial Examiner.Said hearing was held at Provi-dence, Rhode Island, on April 8, 1943.The Company, the Feder-ation, and Sayles Independent Union, herein called the Independent,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's ruling made atthe hearing are free from prejudicial error and are hereby affirmed.The Company filed a brief. which the Board has considered.Upon the entire record in the case, the Board makes the following :49 N. L.R B, No. 74;532 SAYLES FINISHING PLANTS, INC.FINDINGS OF FACTI.THE BUSINESS OF' THE COMPANY533Sayles Finishing Plants, Inc., a Rhode Island corporation, has its-principal place of business in the State of Rhode Island where it hastwo plants engaged in the business of finishing and dyeing textilesknown as "gray goods" for its customers from whom it receivesmore than $1,000,000, annually.Of the plants referred to, only plantA located at Saylesville, Rhode Island, is involved in these proceed-ings.During a normal calendar year, the Company processes in,excess of 10,000,000 yards of "gray goods," more than 80 percent ofwhich is received from points outside the State of Rhode Island..Of the finished product, approximately 90 percent is shipped' to^points outside the State of Rhode Island to customers of the Com-pany or to their order.Raw materials currently used by the Com-pany include starch, dyes, and various chemicals, more than 5apercent of which is received from points outside the State of RhodeIsland.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDFederation of Dyers, Finishers, Printers and Bleachers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Com-pany.Sayles Independent Union is an unaffiliated labor organization,admitting to membership employees of, the Company.III.THE QUESTION CONCERNING REPRESENTATIONIAbout June 1942, the Federation requested that the Companyrecognize it as exclusive bargaining representative for the employeesof the Company. In reply, the latter informed the Federation thatitcould not grant the request because of an outstanding contractbetween the Company and the Independent.The contract is an exclusive recognition agreement dated April10, 1942, with a duration- period of 1 year subject to automatic renewalin the event that neither party gives notice of a desire to terminateor modify the agreement 30 days prior to the expiration date thereof.Neither the Company nor the Independent contends that the contractis a bar to the present proceeding. Since the petition of the Fed-eration was filed prior to the effective date for automatic renewal 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the contract, we find that the contract does not constitute a barto an investigation and determination of representatives.'A statement of the- Regional Director, together with other evi-dence introduced at the hearing, indicates that the Federation rep-resents a substantial number of employees in the unit hereinafterfound appropriate.?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Federation contends that the appropriate unit should ' consistof all employees of the Company at plant A, excluding executives,supervisors,maintenance employees (including yard. gang), time-study employees (time clerks), all -clerical and office employees (in-'eluding plant clerical employees), laboratory workers, watchmen andguards, truck drivers and box shop employees.The Independent, with whose contentions the Company is in accord, -urges the unit covered by the recent contract between the Companyand the Independent, cdmprising all production and maintenanceemployees of the Company at plant A, excluding executives, super-visory employees, clerical employees in the main office and planningoffice, laboratory employees and watchmen.QA comparison of the above positions shows a conflict only withrespect to the inclusion or exclusion of mantenance employees (in-cluding yard gang) truck drivers, box shop employees and plantclerical employees.Maintenance employees:There are 82 such employees who consistof members of various crafts such as electricians, pipers, pipers' help-ers,millwrights, machinists, machinists' helpers, stationary engineersand pattern makers. The group generally receives higher wages thanthose of the production workers and is under the supervision of aISeeMatter of Service Wood Heel Company, Inc, doingbusinessunder styleand trade.name of Russell Heel CompanyandUnitedShoeWorkersof America,Wood HeelTurnersLocal 12 A, (C. 1.0.), 41 N. L. R. B. 45-7 The Regional Director reported that the Federation had submitted553 signed member-ship cardsdated between February 1941 and March 1943, of which 257 appeared to bearapparently genuine originalsignatures of persons whose namesare on theCompany's payrollfor the weekending March6, 1943, -containing a totalof 1161names, of which 1002were in the alleged appropriate unit.-The Independent did not produce any evidenceof membership but relied upon its contractas evidence of its interest inthe proceeding.'While the showing of, the Federationis only approximately 25.6 percent of, the claimedappropriate -unit, we find that thisshowing issubstantial in view of the provision in thecontractrequiring maintenanceof membership In the Independent.Cf.Matterof OregonPlywood CompanyandPlywood Box Shook and Door Council #9, International WoodWorkers of America,affiliated with the Congressof IndustrialOrganizations,33 N. L. R. B.1234;Matter of Certain-Teed Products Corporation and InternationalLongshoremen's hWarehousemen's Union, Local1-6,28 N. L. R. B. 915. SAYLES FINISHIl'G PLANTS, INC.535separate superintendent.On the other hand, both maintenance andproduction workers are hourly paid employees who observe the sameshift hours.Moreover, though maintenance employees are assignedto their work by their own craft foremen, they are likewise directedby the foremen of the production departments to which they arecalled to make repairs.Of the entire group of 82 maintenance em-ployees, 63 spend all their time working in the plant repairing ma-chines-and doing general maintenance work. Of the remaining main-tenance group other than the janitor, 3 divide their time betweenthe machine shop and the operating departments, 8 work on machineshop repair work, 7 do work in the machine shop but also may dosome work outside.On occasion, men are borrowed from the machineshop for repair of trucks in the company garage.Of the 64 inen whowork in the plant, about 15 are known as departmental maintenanceemployees and are regularly assigned to various production depart-ments where they work more or less under the direction of the depart-mental foremen.The remainder of this group constitute a generalmaintenance pool and are subject to the orders of the mechanicalsuperintendent only.All types of maintenance employees have beenincluded together-with-production employees in collective bargainingagreements between the Company and the Independent since 1939.A witness for the Independent testified that maintenance employeeshave been among those for whom grievances have been handled bythe grievance committee in the administration of the collective bar-gaining agreements.The record does not disclose that any craftunions are presently contending for representation of the variouscraft members in the group of maintenance employees whom theFederation would exclude from the appropriate unit.We are of the opinion and find that the maintenance employeeshave substantial interests in common with the production employeesof the Company. For this reason, and since they have been includedin the contractual unit, we shall include the maintenance employeeswithin the appropriate unit.Yard-gang:The record reveals that the yard gang is composed of27 employees of whom 3 are masons and the rest laborers. The wagesof the group are in the low brackets of the wage scale of productionemployees.While the yard gang is a separate department from thatof the maintenance employees, it is, however, subject to the super-vision of the same superintendent as the maintenance employees.Like the latter, the yard gang has been included under collective bar-gaining agreements between the Company and the Independent, pro-viding for an industrial unit of production and maintenance em-ployees.We find that the yard gang has substantial interests incommon with the production and maintenance employees.We shallinclude the yard gang within the appropriate unit. 536DE0SiIONS OF, NAPLONAL LABOR RELATIONS BOARDTruck drivers:The truck drivers as a group are under the samegeneral supervision as the maintenance employees and are responsibleto the same intermediate foreman as the yard gang.The wages ofthe truck drivers are about mid-way on the scale of the- plant em-ployees.Like the maintenance and yard gang employees, the truckdrivers have been included under the industrial unit established bythe contracts between the Company and the Independent.We findthat the truck drivers have substantial interests in common with theemployees properly found to be within the appropriate unit.Weshall, accordingly, include the truck drivers in such unit for purposesof collective bargaining.-Box shop employees:There are 8 or 9 employees in this group whowork in a separate building called the box shop which is about 50yards distant from the rest of the plant, all of which is enclosed bya fence.The box shop employees operate machines that make boxes.While the box shop employees have nothing to do with the produc-tion of cloth and have also no occasion to meet with the productionemployees during working hours, they receive about the same wagesas the production employees. ' Moreover, though their immediatesupervision is different from that of the production workers, the boxshop employees are under the direction of the same superintendentas a number of other departments including the bleaching, dyeing,finishing and drying rooms. Like maintenance employees, yard gangand truck drivers, box shop employees have been included under thecollective bargaining agreements of the Independent.We find thatthe box shop employees have interests similar to-those of the produc-tion and maintenance groups.We shall include them within theappropriate unit.There remains of the disputed categories for consideration, thequestion of the inclusion or exclusion of the plant clerical employees.These consist of application or production clerks, expediters andtime clerks.Application or production clerkssit at desks and copy from slipsto manufacturing orders, the yardages and assortments that are com-While the productionclerks receive wages which are in the lower brackets of the wagescale and have also been included under the industrial unit coveredby the agreements between the Company and the Independent, theproduction clerks do work of a primarily clerical nature.Moreover,though in one instance they sit at desks in one of the large depart=ments; -in two other cases they work in closed .offices one of whichis confined to those- production clerks while' the other is shared withthe superintendent and chief expediter.Since 'it appears that theyhave insufficient interests in -common .with the production and main- SAYLES FINISHING PLANTS, INC.537tenal ce employees, the application or production clerks will, be ex-,eluded from the appropriate unit.Expediters,sometimes called lot chasers, follow through lots ofcloth to completion and look up parts of lots that are missing.Whileexpediters are paid on an hourly basis and have been included in theindustrial unit represented by the Independent in its relations withthe Company, expediters not only work closely with the foremen, but-do not directly participate in production or maintenance work.Weare of the, opinion and find that expediters have few interests incommon with-the production and maintenance employees.We shall,accordingly, exclude them from the appropriate unit.3Time clerics,with the exception of one indivdual, are hourly rated,employees whose wages are in the lower brackets of the wage scaleof the production workers with whom they are in daily contact andover whom they have no supervision.Time clerks have moreover,been included 'in the industrial unit represented by the Independent.On the other hand, time clerks figure the wages due on the time cardswhich are thereafter sent to the pay-roll department.Other duties oftime clerks include the work of piece checkers.Time clerks work inoffices either with other clerks or in an office used for foreman'smeetings.Like application clerks and expediters, time clerks areresponsible to the chief expediter in the particular department con-cerned.The Company's vice president and general manager testi-fied that time clerks are supposed to refrain from divulging time cardinformation to their fellow employees.We find that time clerks areclerical employees whose interests are dissimilar to those of the pro-duction and maintenance employees.4We shall, accordingly, ex-,elude time clerks from the appropriate unit.The only other matter yet to be considered concerns the request ofthe Federation that assistant foremen or gang bosses be excluded fromthe appropriate unit as supervisory employees.Assistant foremenor gang bosses as they are called at the Company's plant, occupy thesame position as "second hands" in most textile mills. ' The Companyand the Independent take no position with respect to the requestfor the exclusion of assistant foremen.Since these employees exer-cise supervisory authority and appear to be of the same type as the"second hands" whom we have customarily excluded from textileunits, we shall exclude them from the appropriate unit.5We find that all production and maintenance' employees of the'Company employed at Plant A, Saylesville, Rhode Island, including3 SeeMatter ofThe YaleifTowne Manufacturing CompanyandInternationalAssocia-tion of Machinists,Lodge 539, A. F. L.,44 N L. R. B. 1259.See footnote 3,supra.6SeeMatter of Monarch Mills, Ottaray PlantandUnited Textile Workers of America,A F. L.,41 N. L. R B. 1248./ 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDyardgang, truck drivers and box shop employees, but excluding ex-ecutives, supervisors, assistant foremen, all plant clerical and officeemployees, laboratory workers, watchmen and guards, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among the em-ployees in.the appropriate unit who were employed during the pay-roll'period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. -DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National-,Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives'for the purposes of collective bargaining with Sayles FinishingPlants, Inc., Saylesville, Rhole Island, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations; among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding employees who have since quit or been discharged for cause,to determine whether they desire to be represented by Federation ofDyers, Finishers, Printers and Bleachers of America, affiliated twiththe Congress of Industrial Organizations, or by Sayles IndependentUnion, for the purposes of collective bargaining, or by neither.